Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ladetto (US-5636884).
	As to claim 1, Ladetto teaches a seat assembly, comprising:
a mounting plate 30 (see Ladetto figure 2);
a base frame 34 rotatably mounted on the mounting plate by a swivel mechanism 36 configured to move the seat assembly between forward-facing and rearward-facing configurations (see Laedetto  and having a front edge 34 (see Ladetto figure 2 ); and
a seat portion 50 operably coupled to the base frame and having a front edge 50, wherein the seat portion 50 is operable between first and second positions (see Ladetto figures 1 and 3), and further wherein the front edge 50 of the seat portion defines a forward-most portion of the seat assembly when the seat portion is in the first position (figure 3), and further wherein the front edge of the base frame 34 defines a forward-
	Ladetto does not explicitly show the front edge of the seat portion vertically juxtaposed over the swivel mechanism, considering what is shown in figure 2.  It would have been obvious to one of ordinary skill in the art to form portions of the swivel mechanism to cover a larger extent of the mounting plate 34, in order to provide more fastener attachment points for securing the swivel mechanism to the mounting plate 34.  It would have been an obvious matter of design choice to change the sizes of the swivel mechanism and/or the seat portion such that the front edge is vertically juxtaposed over the swivel mechanism in one of the two positions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	As to claim 2, Ladetto teaches a seat assembly of claim 1, wherein the front edge 50 of the seat portion is vertically juxtaposed over the base frame 34 when the seat portion is in the second position (Ladetto figure 2).
	As to claim 3, Ladetto includes a lift mechanism operably coupled between the base frame 34 and the seat portion 50, wherein the lift mechanism is configured to adjust a vertical position of the seat portion relative to the base frame.  (see Ladetto column 2 lines 38-51).
	As to claim 4, the seat portion 50 includes front and rear portions 50, 52,
and further wherein the rear portion of the seat portion is pivotally coupled to the lift mechanism (see Ladetto figures 2 and 3, column 2 lines 38-51).

as the seat portion moves from the first position (fig. 3) to the second position (fig. 2). (see Ladetto figures 2 and 3, column 2 lines 38-51).

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
The applicant argues that Ladetto fails to teach the front edge of the seat portion being vertically juxtaposed over the swivel mechanism because, as shown in figure 2 as annotated by the applicant, a vertical line passing through the front edge of the seat protion does not intersect the bearing 36.  This is not persuasive because the term “swivel mechanism” can more broadly encompass structures in addition to the bearing 36.  From the specification, page 20, paragraph 0060: “It is contemplated that the upper portion 220 and the base portion 222 of the swivel mechanism 30 are engaged by a ball bearing connection or other like connection to provide consistent swivel movement between forward-facing and rearward-facing configurations.”  The term “vertically juxtaposed” should not likewise be interpreted so narrowly such that the test for it is whether a vertical line can be drawn through specific unclaimed structures.  Additionally, the area annotated by applicant as the “front edge” is not necessarily defined by the exact area shown by the annotated figure.  The functional significance of the limitation, in view of applicant’s figures 2A and 2B, is related to the seat folding up in a manner not specified in claim 1.

Allowable Subject Matter
s 6-12 and 15-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636